department of the treasury employee identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend b name of organization c name of grant program d name of employer e geographical location date date x total grant amount available dear sir or madam we have considered the request of the applicant named b for advance approval of an employer-related grant-making program under sec_4945 g of the internal_revenue_code on date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 in addition our records indicate that b received advance approval of grant-making procedures from the internal_revenue_service on date for the current to undergraduate students which complied with the requirements scholarship program of sec_4945 according to procedures that would not be taxable_expenditures within the meaning of sec_4945 your letter indicates that b will operate an additional grant-making program called c the program provides funds for the children step-children or children under the legal d employees meeting enrollment criteria the scholarships will not be guardianship of tment tool or an inducement to continue work all participating children used as a recrui must be enrolled in the program to attain eligibility status an enrollment form must be completed and submitted to the scholarship program manager for each child entering the program it will be the responsibility of the employee who enrolled the child to submit undeniable proof that the child's academic performance has met the criteria for the scholarship award an individual scholarship account will be established for each child receiving the scholarship award the number of students qualifying academically for scholarship money will be divided into x there shall be no more than thirty scholarships awarded in any calendar_year this amount not to exceed of the total number of participants for the same year this being consistent with the percentage_test guidelines as set out in section dollar_figure of revproc_76_47 b shall maintain records of both total participants and the annual recipients for each reporting_period to substantiate these limits institution providing the home school curriculum must be submitted to determine qualification for the scholarship award a lesser amount dependent upon b's ability to pay for home schooled students a transcript of student grades from the this will be a continuous award of x annually or if upon successful completion of high school and enrollment in an accredited institution of advanced learning the scholarship program participant will provide proper documentation of enrollment and the funds will be paid to the educational institutions the enrolled participant in the scholarship program fails to successfully complete high school all scholarship funds awarded to the participant will be forfeited and transferred to another qualified_individual in the program if the grantee who has been awarded a scholarship does not use it within five years from graduation from high school excepting those individuals who cannot attend college because of military service - in those cases it would extend years beyond military service the scholarship for that individual will be transferred to another individual who qualifies under the grant program children entered in the scholarship program will still be eligible to apply for scholarships after their parent is no longer employed with d child while eligible will remain in the child’s account to be used after successful completion of high school any false information misinformation or deception on the part of any d employee in the enrollment process or the proof of qualification for scholarship funds will be grounds for disqualification of all children enrolled under the employee’s name rendering them ineligible for the program additionally all previous scholarship funds awarded to all children enrolled under the employee’s name will be forfeited members of both b and d agree to not recruit employees induce employees to continue employment or compel employees to follow any course of action based upon their children obtaining a scholarship all scholarship funds accrued by the strictly the selection committee shall be made up of independent professional educators from local schoo districts a key element of the scholarship program is participation across multiple grade levels the primary component of the selection process is objective the requirement of a grade point average of or the equivalent in the event of a tie between applicants two scenarios shall be implemented first if there is sufficient availability of awards within the limit as set out above the award shall be split between the tied applicants secondly if there is not available room under the cap an alternative criteria will be implemented that of comparative financial need to be assessed by the selection committee it is the responsibility of the employee who enrolled the child to submit undeniable proof that the child’s academic performance has met the criteria for the scholarship award the executive director of b will tabulate the the executive director will have no input into the grades for record keeping purposes decision making process or any control_over the selection of scholarship recipients and b’s cpa's will verify all calculations no disqualified persons as defined in the internal_revenue_code sec_4946 or their family members shall be allowed to participate in the scholarship program the process that makes up the awarding of the scholarships thereby takes any control out of the hands of b or d disqualified_person shall have input into the selection process for awarding scholarships students awarded the scholarships are enrolled in through grade of schools in the area students are awarded scholarships on a completely objective furthermore no such basis they either obtain the required grade-point-average or they do not there is no relation to the employment of the recipients or their parents or the employer's line_of_business once awarded the scholarship may not be terminated because of an employee leaving d no child or participant in the scholarship program will be denied future participation in the program due to the misconduct on the part of or termination of employment of the parent the children should not be punished for the deeds of the there are no restrictions on the courses of study the child may pursue parent however they will be required to meet the minimum admissions standards of an educational_institution as defined in sec_170 and to attend such an institution and a minimum period of employment by the employee is required for eligibility this period may not exceed three years no other employment-related criteria may affect eligibility the scholarships will only be paid upon enrollment by the an individual scholarship account will be participant in an accredited institution established for each qualifying_child the only disqualification is if the student does not complete high school otherwise the account is for their use even if college is delayed b agrees to maintain records that include i ii iii iv information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to b the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering b's scholarship program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 d that procedures in awarding grants under your program will be in you have agree compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the in particular the amendments to sec_117 made by the tax_reform_act_of_1986 selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation it states in the section dollar_figure of rev_proc provides a percentage_test guideline case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of sec_4 this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
